REASONS FOR ALLOWANCE
The following is the Examiner’s statement of reasons for allowance:
Independent claims 21, 25, 30 all comprise (or are significantly similar to), among other things, receiving a request to provision a plurality of virtual machines using a set of resource hosts, wherein individual resource hosts of the set of resource hosts have particular capacity for virtual machine launches; launching the plurality of virtual machines of the request on the set of resource hosts such that individual resource hosts launch a first virtual machine of the plurality of virtual machines of the request prior to any resource host in the set of resource hosts launching a second virtual machine of the plurality of virtual machines of the request; receiving one or more different requests indicating a sequence of a different plurality of virtual machines to be launched on the set of resource hosts; as a result of a determination that fulfilling the one or more different requests using the set of resource hosts would result in a portion of an overall capacity of the set of resource hosts exceeding a target utilization condition, causing the set of resource hosts to be modified at least in part by adding an additional resource host to the set of resource hosts; fulfilling the one or more different requests at least in part by launching a virtual machine of the sequence of the different plurality of virtual machines on the additional resource host and launching a next virtual machine of the sequence of the different plurality of virtual machines on one of the resource hosts in the set of resource hosts; and maintaining the set of resource hosts such that at least two resource hosts of the set of resource hosts have available capacity to launch an additional virtual machine. The remaining dependent claims further limit the invention. 

Examiner contacted Counsel seeking a terminal disclaimer to the parent to avoid a double patenting rejection. Counsel agreed.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

CORRESPONDANCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVEK SRIVASTAVA can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.